Citation Nr: 0739613	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  What evaluation is warranted for degenerative joint 
disease, right shoulder, status post Bankart procedure, from 
April 25, 2003?

 2.  What evaluation is warranted for degenerative joint 
disease, left shoulder, status post Bankart procedure, from 
April 25, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
degenerative joint disease involving both shoulders, status 
post Bankart procedure, assigning a single combined 10 
percent evaluation for both right and left shoulders.

Subsequently by rating action in January 2007 separate ten 
percent ratings were granted for degenerative joint disease 
of the right and the left shoulders, status post Bankart 
procedure effective April 25, 2003.

While the veteran was scheduled for Travel Board hearings at 
the RO in August 2006 and in March 2007; he cancelled both 
hearings.


FINDINGS OF FACT

1.  The veteran's right shoulder disorder more nearly 
approximates a disorder manifested by infrequent recurrent 
dislocation of the scalpohumeral joint with guarding of arm 
movement at shoulder level.

2.  The veteran's left shoulder disorder more nearly 
approximates a disorder manifested by infrequent recurrent 
dislocation of the scalpohumeral joint with guarding of arm 
movement at shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, 
but not higher, for degenerative joint disease of the right 
shoulder with infrequent recurrent dislocation of the 
scalpohumeral joint have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5201, 5202 (2007).

2.  The criteria for the assignment of a 20 percent rating, 
but not higher, for degenerative joint disease of the left 
shoulder with infrequent recurrent dislocation of the 
scalpohumeral joint have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5201, 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an August 2004 
statement of the case, and in November 2006 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  While the 
appellant may not have received full notice prior to the 
respective initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence, to include at 
a hearing conducted by the undersigned.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Background

Service medical records reveal that the veteran had recurrent 
episodes of dislocation of the left shoulder during service 
which he was able to reduce on his own.  He required medical 
treatment for his dislocated left shoulder in September 1990 
and August 1992.  In May 1993 he underwent a Bankart 
reduction on his left shoulder.

At a July 2003 VA examination, the veteran reported 
dislocating his left shoulder several times during service, 
undergoing an inservice Bankart surgical repair, and having a 
full recovery.  He reported that his left shoulder was 
asymptomatic if he was prudent in his physical activities.  
He only had symptomatic pain during flare-ups.  At least once 
a year he overextended the left shoulder by reaching upwards 
and/or out, or by throwing objects.  This caused severe acute 
pain for 4 to 5 days. This has not resulted in any additional 
loss of range of motion or functional impairment.  He has not 
missed work because of his symptoms.  

He reported having the same problems with his right shoulder 
in 1995 and undergoing surgery in 1998.  There had been no 
impact on occupational activities.  He reportedly had to give 
up baseball, softball, tennis, volleyball, and anything to do 
with throwing.  

Physical examination revealed that both shoulders 
demonstrated a full, fluid and painless range of motion, with 
no objective evidence of swelling or warmth.  X-rays revealed 
minimal degenerative changes around the acromioclavicular 
joints. No abnormal soft tissue changes were noted.  The 
impression was minimal degenerative disease surrounding both 
acromioclavicular joints, and degenerative disease of the 
glenohumeral joint on the right.  The diagnosis was traumatic 
anterior dislocation of left shoulder with Bankart repair; 
now with residual pain, and limitation in recreational 
sports.  The examiner opined that it was likely that the 
right shoulder was also damaged at the same time, requiring 
surgical intervention in 1998.

At a March 2005 VA examination, the veteran reported 
dislocating his left shoulder several times during service. 
He was also able to spontaneously dislocate his right 
shoulder.  He did not have any pain normally but during 
flare-ups the pain was severe and caused about an 80 percent 
reduction in his motion.  The left shoulder was more severely 
impaired.  The veteran was noted to be right handed.  He 
described subluxation with popping, clicking, and clunking 
from time to time spontaneously.  He used no prosthetic 
devices and received no treatment.  An October 2003 
computerized tomography scan reportedly revealed subcapital 
bony spur formation of the left shoulder due to trauma.  Both 
upper extremities reportedly felt weak with a lack of 
endurance and he was afraid to exert himself. There was 
occasional tingling with abduction and full flexion of each 
shoulder.  

On examination the veteran showed forward flexion and 
abduction to 180 degrees bilaterally; and external and 
internal rotation to 90 degrees bilaterally.  Motion was 
smooth with no objective evidence of pain on motion.  The 
veteran had palpable crepitus, grinding, clicking, and 
audible clunks.  The right shoulder was noisier than the 
left.  The diagnoses were closed dislocation of left 
shoulder; and mild bilateral degenerative joint disease of 
the shoulders.

At a December 2006 VA fee basis examination the veteran 
reported he would almost dislocate his left shoulder just by 
reaching for something.  This reportedly required that he 
guard his shoulders at almost all times.  His right shoulder 
reportedly easily dislocated and he reported a lack of 
endurance in the right arm. The examiner noted right and left 
shoulder scars.  There was no scar tenderness, ulceration, 
disfigurement, adherence, instability, tissue loss, edema, 
inflammation, keloid formation, hypopigmentation, or abnormal 
texture bilaterally.  Range of shoulder motion was full 
bilaterally.  Joint functions were not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use. 

Criteria/Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The rule articulated in Francisco does not apply to the 
veteran's claim, because the appeal of these issues is based 
on the assignment of an initial evaluation following an 
initial award of service connection for a bilateral shoulder 
disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  38 C.F.R. § 
4.71a.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting. DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability and 
incoordination.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I. The Board further notes 
that, under the laws administered by VA, a distinction is 
made between major (dominant) and minor upper extremities for 
rating purposes. In the instant case, the veteran's left 
shoulder is considered the minor upper extremity.

Degenerative arthritis of the shoulders is evaluated based on 
limitation of motion of the arms under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201.  The evidence shows that no limitation 
of motion of either shoulder has been exhibited by 
examination.  The right and left shoulder disorders may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
or 5203. Diagnostic Code 5200 addresses ankylosis of 
scapulohumeral articulation, which is not present in the case 
at hand.  Likewise, Diagnostic Code 5203 addresses impairment 
of the clavicle or scapula which also is not clinically 
present.

Diagnostic Code 5202 provides that for recurrent dislocation 
of the scapulohumeral joint with frequent episodes and 
guarding of all arm movements a 30 percent evaluation is 
warranted for the major arm, and a 20 percent evaluation is 
warranted for the minor arm.  With infrequent episodes, and 
guarding of movement only at shoulder level a 20 percent 
evaluation is warranted for the major arm or minor arm.
38 C.F.R. § 4.71a, Diagnostic Code 5202.

As degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion, which has not 
been shown at any time during the rating period, a minimum 10 
percent rating was established for each shoulder disorder. 
However Diagnostic Code 5201 is not the most appropriate Code 
for application as the veteran has had full painless and 
fluid range of motion of both arms on all his VA 
examinations.  In addition, although the effects of pain on 
use of the right and left shoulders are considered under this 
code, pain has not been objectively demonstrated.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 
(1995).  

While the veteran's right and left shoulder disabilities were 
initially rated as degenerative joint disease, the medical 
evidence of record reveals that the primary disabilities are 
residuals of bilateral Bankart reductions with infrequent 
dislocations of the scapulohumeral joints bilaterally.  In 
this regard, the clinical presentation of the shoulder 
disorders reflected in the July 2003, March 2005, and 
December 2006 VA examination reports most nearly approximates 
the criteria for a 20 percent rating pursuant to Diagnostic 
Code 5202.  Accordingly, the Board finds that separate 
initial disability ratings of 20 percent are warranted for 
the service-connected right shoulder disorder and the left 
shoulder disorder. 

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2007).  The veteran stated that he worked 
in a library because had to limit physical use of his arms 
and could not do heavy lifting.  Marked interference of 
employment has not been shown to be due to the veteran's 
right and left shoulder disabilities and there is no 
indication in the record that the schedular evaluations are 
inadequate to evaluate the impairment of the veteran's 
earning capacity due to the disabilities at issue.  The 
veteran has not required frequent hospitalization for either 
his shoulder disability, and the reported manifestations of 
these disabilities are not in excess of those contemplated by 
the schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's right and left 
shoulder disabilities.


ORDER

An initial evaluation of 20 percent disabling, but no 
greater, for degenerative joint disease of the right shoulder 
with infrequent recurrent dislocation of the scalpohumeral 
joint is granted, subject to the laws and regulations 
governing the 
payment of monetary benefits.



An increased rating of 20 percent for degenerative joint 
disease of the left shoulder with infrequent recurrent 
dislocation of the scalpohumeral joint is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


